Title: To James Madison from Robert R. Livingston, 11 December 1803
From: Livingston, Robert R.
To: Madison, James



No 92
Dear Sir
Paris 11th December 1803
I have not yet been honoured by any of your favors of later date than 29th of August. I informed you in my last of the reasons that would determine to give in the guarantee promised by Mr Monroe, & the rather as the delay of the arrival of the ratification, & the consequent disappointment in the money arrangements expected from it had increased the I had to contend with by my refusal. Mr Marbois Situation was rendered very unpleasant Since he had in consequence of what had passed between him & Mr Monroe assured the Consul that he could command the money when it should be found necessary. This together with the Sentiment you hold out in your letter of your wish that the money had been applied as the instructions directed determined me no longer to take upon myself the responsibility of a further refusal.
I have there fore joined in the guarantee & have delivered by the order of Hope & Baring the Sum of 8000,000.₶ in their bills to the Treasury. I have taken an assurance from this government that in case the Treaty Shall not be ratified they will repay the Sum with Six per Ct interest by monthly payments to commence two months after notice that the Treaty is not ratified.
Copies of these agreements will be forwarded either by this or the next conveyance. I have received a long letter from Mr Lear detailing the circumstances of the peace with the Emperor of Morocco: in consequence of which the two Frigates taken by our Squadron were delivered to him. I have also a letter from Commodore Prebble informing me that he has formed that blockade of Tripoli, & requesting me to inform this Government, & Ministers of other nations, that he will Send in for adjudication Such vessels as he may take going in. But as I believe we have not yet adopted this british law of nations I shall take no Step of this Sort without your order, but will write to Mr Lear on the Subject within whose jurisdiction it lays & who doubtless has the President’s instructions.
The determination of the Commissioners not to proceed till the arrival of the ratification gives me much uneasiness here & will have a very disagreable effect upon the execution of the Treaty by producing delays & difficulties with the french boards of which I Shall have no right to complain; & if the ratification Should not arrive it will add greatly to our difficulties in a new negotiation. Since I wrote the Count Azara has been removed, owing to some harsh things Said to the Prince of peace in his dispatches while his fate was uncertain; Mr Hervas a Banker here & father in law to Genl Duroc is appointed chargé des Affaires. He is much in the confidence of the Spanish Court, & has always transacted their money affairs here. He has just finished the Treaty for the Subsidy to be paid by Spain of which I have informed you. There is every reason to believe that England will acquiesce in this.
Enclosed is the Minister’s answer to my communication on the Subject of the Italian flag. He paid me a visit the night before last & told me that Genl Thureau was named Minister Plenipotentiary to the United States in the place of Mr Pichon & promised to Send me official information thereof, which however he has not yet done. Mr Petry will go as his Secretary of legation. One of the Ministers intimated to me that Jerome Bonaparte had applied to return to France in [one] of our frigates destined to bring out the treaty but [had] been refused which has not been well taken here. As I had heard nothing, I could Say nothing on the Subject but express my persuasion that the President would do every thing for his [ac]commodation which would [con]sist with his attention to [the] [im]partial neutrality that he had determine[d] to observe [as] the treaty has not give[n] much satisfaction to the politici[ans] of this country who think we have obtained great advantage in it I have been applied by one of the Ministers for permission to print my memoir as containing the reason[s] which influence[d] the government and which they think will convince the nation. I have consented provided it does not appear as an official paper from me but as one that is attri[bu]ted to me. I hope this will meet with your approbation. Of the affairs of Holland So very interesting to our merchants which I have Several times had the honor to mention to you, you Say nothing. I presume therefore that you either think their construction of our treaty right or have committed that business to other hands. I am very much of opinion that you Should have a Minister in holland or if there are objections, that Some other of your Ministers Should be accredited there & entitled to adress their Government when the State of affairs rendered this necessary. The first would be preferable at least during the war. Enclosed is a letter for [J:] Bonaparte which I pray you at the consuls particular request to have carefully for[ward]ed.

Preparations for the descent are Still extremely active and the minister to the marine assured me yesterday upon his honor that the attempt would be made within [two] months I am [sure] he thinks so but I am not sure that he is in the secret. I have the honor to be Sir With the most respectful consideration Your most Obt hum: Servt
Robt R Livingston
Inclosed are my accounts for three quarters which will be found to agree with the bankers
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8A); RC, draft, and enclosures (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1); letterbook copy of enclosures (NHi: Livingston Papers, vol. 3). First RC in a clerk’s hand, except for Livingston’s signature and postscript; docketed by Wagner as received 13 Mar. Second RC is a letterpress copy of first RC; unsigned; lacking postscript; marked duplicate; docketed by Wagner as received 4 May. Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). First RC decoded interlinearly by Wagner. Second RC decoded interlinearly. For surviving enclosures, see n. 8.



   
   No 29 Aug. 1803 letter from JM to Livingston has been found. Livingston may have referred to JM’s letter of 29 July (ibid., 5:236–37).



   
   Draft inserts “me” here.



   
   Draft inserts “ill humour” here; “difficulties?” is interlined in pencil in the RC.



   
   Livingston probably referred to Barbé-Marbois to Livingston, 14 Frimaire an XII (6 Dec. 1803), agreeing to repay the advance in ten monthly installments beginning two months after receipt of official notice that the treaty had not been ratified (NHi: Livingston Papers, vol. 5).



   
   See Preble to Monroe, 12 Nov. 1803 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:215–16).



   
   José Martínez Hervas (also de Hervas), marquis d’Almenara, Spanish statesman and diplomat, served as Spanish minister of the interior from 1809 to 1813, during Joseph Bonaparte’s brief reign as king of Spain. His daughter was married to Gen. Géraud-Christophe-Michel Duroc, duc de Frioul, then governor and later grand marshal of the Tuileries (Connelly et al., Historical Dictionary of Napoleonic France, pp. 160, 453; A. V. Arnault et al., eds., Biographie nouvelle des contemporains, ou Dictionnaire historique et raisonné … [20 vols.; Paris, 1820], 1:126–27).



   
   See Livingston to JM, 2 Nov. 1803, and n. 22.



   
   Livingston enclosed a copy of Livingston to Talleyrand, 3 Dec. 1803 (1 p.; docketed by Wagner), transmitting a copy of Pichon to JM, 17 Oct. 1802, enclosing a design of the flag of the Italian Republic, and JM’s 18 Oct. 1802 reply (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:29); and a copy of Talleyrand to Livingston, 18 Frimaire an XII (10 Dec. 1803) (1 p.; in French; docketed by Wagner), acknowledging receipt of Livingston’s letter.



   
   Louis-Marie Turreau de Garambouville (1756–1816) fought in the American Revolution as a young man. On his return to France, he joined the revolutionary army, eventually rising to the rank of lieutenant general, suppressing revolts in the Vendée and Switzerland. He served as minister plenipotentiary to the U.S. from 1804 to 1811, after which he rejoined the army but retired from public life after Napoleon’s defeat (Biographie universelle [1843–65 ed.], 42:300–303).




   
   Miscoded “dra”; interlinear decoding has “one.”



   
   Miscoded “long”; interlinear decoding has “had.”



   
   For the issue of Jerome Bonaparte’s passage in an American naval vessel, see John Dawson to JM, 29 July 1803, and Jefferson to JM, 8 and 13 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:247, 287, 301–2).



   
   Miscoded “but sist”; interlinear decoding has “consist.”



   
   Miscoded “would hipartial”; “the impartial?” is written in pencil in the top margin.



   
   Miscoded “arm”; omitted in interlinear decoding.



   
   Interlinear decoding omits “we have.”



   
   Draft inserts “to” here.



   
   Livingston presumably referred to his essay asking “Whether it will be advantageous to France to take possession of Louisiana?” (see ibid., 3:470 n. 3).



   
   Miscoded “attriopted”; interlinear decoding has “attributed.”



   
   For Livingston’s earlier comments on the Netherlands, see his letters to JM of 2 Nov. 1802 and 3 June, 30 July, and 14 Oct. 1803 (ibid., 4:76–80, 5:52–54, 250–53, 525–27).



   
   Miscoded “Jerold”; interlinear decoding has “Jerome.”



   
   Miscoded “for 874d,” which has no equivalent; interlinear decoding has “forwarded.”



   
   Miscoded and interlinearly decoded “va.”



   
   Miscoded “super”; interlinear decoding has “sure.”


